Citation Nr: 1230404	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to December 1966 and from October 1971 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in April 2009.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in September 2009 and August 2011 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran did not incur an additional kidney disability or permanent aggravation of an existing kidney disability as a result of medication prescribed by VA for other disabilities, including for hypertension and the back, or for treatment received during hospitalization at VA from October 6, 2005 to October 18, 2005. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral kidney disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his 38 U.S.C.A. § 1151 claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was afforded a VA examination in June 2006, at which the examiner did not find evidence of a current kidney disability and to the extent that the Veteran had any current kidney condition it was not caused by any VA error in medications or any medications that had been prescribed for his service-connected pain or nonservice-connected hypertension.  The Veteran's elevated creatinine levels in October 2005 were most likely due to urosepsis and decreased hydration, which were corrected with medications and the Veteran's BUN and creatinine levels had since returned to normal levels.  The Board remanded the claim for another opinion and the March 2012 VA examiner found that the Veteran's current kidney condition was not caused by the Veteran's willful misconduct; hospital care or treatment; or carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA.  The Veteran's acute renal failure in October 2005 was due to medication for back pain and hypertension; however, after the medication was stopped the Veteran's renal function returned to normal.  As to the Veteran's renal cyst, the examiner concluded that it was more likely than not an incidental finding that did not impact his acute renal failure and was less likely than not causing any symptoms currently.  These opinions were based on a complete review of the claims file, including the Veteran's contentions, and included a rationale for the opinions rendered.  Based on the foregoing, the Board finds the March 2012 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the March 2012 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2009 and August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Section 1151 Claim

The Veteran essentially contends that medications prescribed by VA for his back pain and hypertension resulted in a kidney condition.  At his March 2009 Board hearing, the Veteran reported that current symptoms included kidney pain, intermittent metallic odor in his urine, urinary urgency, and weight gain.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2011).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The claims file indicates that the Veteran underwent a lumbar laminectomy of L5-S1 in 1978 and experienced ongoing treatment for back pain from that time.  He also was diagnosed with hypertension and treated on an ongoing basis.  Urine protein testing in late September 2005 showed elevated creatinine levels.  This increased level was attributed most probably to the combination of NSAIDs (acetaminophen, aspirin, Indomethacin) and an ACE inhibitor (Lisinopril), for back pain and hypertension, respectively.   The record noted that combination of these medications should be discontinued.  In October 2005 the Veteran was hospitalized with complaints of new onset fevers and chills; urinary frequency, urgency and burning; and back pain, as well as for an elevated white blood cell count with left shift.  The problems were thought to likely be caused by benign prostatic hypertrophy and urine retention.  Renal ultrasound and CT of the abdomen and pelvis showed a 1.6 cm cyst in the lower pole of the left kidney.  The Veteran initially was treated with Levaquin along with intravenous fluids, but he continued to spike fevers and was switched to Timentin and his symptoms resolved.  In all, the Veteran spent 13 days in the hospital.  At the time of discharge, the Veteran reported continual improvement of his symptoms, although he was experiencing ongoing pain.  His urosepsis symptoms specifically were noted to have resolved.

The Veteran was afforded a VA examination in June 2006.  At that time, the Veteran claimed that he may have sustained kidney damage due to the medications prescribed for his hypertension and pain management.  The examiner discussed the Veteran's elevated BUN and creatinine levels prior to and at the time of his admission in October 2005, but that the levels prior to discharge had returned to normal.  The Veteran reported that he continued to experience intermittent urinary frequency and urgency.  Following physical examination, the examiner's impression was that the Veteran showed no evidence of kidney damage due to medications prescribed for his hypertension or for pain management.  The elevated creatinine in the past was most likely due to urosepsis and decreased hydration, both of which were corrected with medication.  Over the course of his hospitalization his BUN and creatinine returned to normal.  As such, the examiner concluded that any current kidney condition was not caused by any VA error in medications or any medication that had been prescribed for his service-connected pain or nonservice-connected hypertension.  The examiner noted that the Veteran had been directed to follow-up with urology following his release from the hospital, but the Veteran had failed to do so.  In conclusion, the examiner noted that there was no evidence of kidney disease at that time.

The Veteran's claim was remanded in September 2009 for an additional VA examination.  A VA examination was scheduled for February 2010, but the Veteran failed to report as the notification was not sent to his current address.

An October 2011 private treatment record noted a diagnosis of chronic kidney disease, Stage II (mild) based on a serum creatinine of 1.4.  The record noted the Veteran's report of hospitalization at the VA for acute renal failure around 2006.  In a subsequent October 2011 record, the Veteran denied urinary difficulty, but did report frequent urination.  A November 2011 record from the same private provider stated that the kidney disease was predominantly due to hypertension and age.  At that time the Veteran denied urinary hesitancy, blood in the urine, urinary frequency, and nocturia.  The record noted a past incidence of acute renal failure remotely associated with the use of an ACE inhibitor and an NSAID that had resolved without the need for dialysis.  At present, the Veteran stated that he felt fine and had no complaints.  A February 2012 record stated that the chronic kidney disease was due to hypertension and diabetic nephropathy.  The Veteran again denied urinary hesitancy, blood in the urine, urinary frequency, and nocturia.  

Following a subsequent August 2011 Board remand, the Veteran was afforded another VA examination in March 2012.  The examiner noted review of the claims file.  The examiner observed that the Veteran had been diagnosed with chronic kidney disease, Stage II (mild) in 2011 and renal cyst in 2005.  At that time, the Veteran reported that he was hospitalized at VA for back pain and decreased urination.  A review of the Veteran's medical records indicated acute renal failure due to blood pressure medication (an ACE inhibitor) and NSAID.  The Veteran indicated that after his medications were changed he was told his kidney function was better.  He denied dialysis or taking medication for his kidneys.  The examiner discussed the private treatment records diagnosing Chronic Kidney Disease and that the records attributed the disease to hypertension and diabetic nephropathy.  The Veteran indicated he was diagnosed with hypertension and diabetes many years prior to his kidney problems.  The examiner noted that the Veteran had renal dysfunction; however, the most recent diagnostic testing showed a BUN of 12 and creatinine of 1.1 and urinalysis was negative.  Based on the foregoing, the examiner concluded that the Veteran's current kidney condition was not caused by his willful misconduct; hospital care or treatment; or carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA.  The examiner observed that the Veteran's private treatment provider had attributed his current chronic kidney disease to hypertension and diabetic nephropathy and not the acute renal failure in October 2005 due to his medications.  In that regard, while the Veteran had acute renal failure in October 2005 due to medication for back pain and hypertension, after the medication was stopped the Veteran's renal function returned to normal.  As to the Veteran's renal cyst, the examiner concluded that it was more likely than not an incidental finding that did not impact his acute renal failure and was less likely than not causing any symptoms currently.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional kidney disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In that regard, the Board finds the March 2012 VA examiner's opinions of significant probative value.  The examiner reviewed the Veteran's claims file and contentions, but concluded that while the Veteran did have acute renal failure in October 2005 due to his medications that once the medications were changed the Veteran's condition resolved and that his current kidney problems were otherwise attributed to hypertension and diabetic nephropathy.  The examiner also concluded that the Veteran's renal cyst was not causing any current symptoms and did not affect either his acute renal failure in October 2005 or his current chronic renal disease.  Nor was the renal cyst caused by the prescribed ACE inhibitors or NSAIDS.  The examiner's conclusions are supported by the other private and VA medical professionals of record who have noted that while the Veteran did experience acute renal failure due to concurrently taking an ACE inhibitor and an NSAID for hypertension and back pain, respectively, that once his medications were changed the kidneys problems fully resolved.  As discussed above, the private treatment records noted the acute renal failure due to taking an ACE inhibitor and NSAID concurrently, but have specifically attributed the Veteran's current chronic renal disease to hypertension and diabetic nephropathy and not to any medication prescribed by VA or complications related thereto.

By contrast, the Board considers the Veteran's attributions that his current chronic renal disease or other renal problems are due to the concurrent prescription of an ACE inhibitor and NSAID with subsequent acute renal failure in October 2005 of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased urinary urgency and frequency and kidney pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As discussed, medical professionals have considered the Veteran's reports of ongoing increased urinary frequency and urgency, but have concluded that these problems are not attributable to the Veteran's prescribed medications prior to October 2005 or subsequent acute renal failure.  Similarly, weight problems have been attributed to a combination of other medical problems not involving his acute renal failure in October 2005.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent VA and private health care specialists, who considered the Veteran's lay reports but determined that the Veteran did not have a permanent additional kidney disability due to concurrent prescription of an ACE inhibitor and NSAID with subsequent acute renal failure in October 2005.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's frustration with his perceived increased kidney problems.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support that the Veteran incurred a permanent aggravation or other additional disability of the bilateral kidneys as a result of the concurrent prescription of an ACE inhibitor and NSAID with subsequent acute renal failure in October 2005.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral kidney disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


